Citation Nr: 0600191	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-41 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the claims for service 
connection for coronary artery disease and entitlement to 
special monthly pension.  During the pre-hearing conference 
in August 2005, the veteran withdrew his claim for 
entitlement to special monthly pension.  See 38 C.F.R. 
§ 20.204 (2005).  

In August 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  At his hearing, the veteran testified that he has 
post-traumatic stress disorder (PTSD).  In his substantive 
appeal, he also discussed PTSD.  A review of his claims file 
shows that the RO previously denied a claim for service 
connection for PTSD in April 1990.  This decision was not 
appealed and became final.  38 C.F.R. § 20.200 (2005).  
Therefore, this matter is not properly before the Board and 
is referred to the RO for any appropriate action.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During the August 2005 personal hearing, the veteran stated 
that he filed a Social Security Administration (SSA) 
disability claim, which was denied.  These records should be 
obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The veteran also stated that he "just started" 
going to VA for pertinent treatment.  Hearing transcript, p. 
6.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that was 
used in considering the veteran's claim 
for disability benefits.

2.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file. 

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


